Citation Nr: 0415474	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which declined to find that new 
and material evidence had been submitted to reopen the 
veteran's case.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in Philadelphia, Pennsylvania.  A transcript of the 
hearing is associated with the claims file.

As will be discussed below in the Remand portion of this 
decision, the issue of service connection for the veteran's 
right knee disorder, on the merits, is herein remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action by the 
veteran is required.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service 
connection for a right knee condition.

2.  The evidence added to the record since the June 1995 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a right knee disorder, and is so significant 
as to warrant readjudication of the merits of the claim on 
appeal.



CONCLUSION OF LAW

Evidence received since the June 1995 rating decision, which 
denied service connection for a right knee condition, is new 
and material, and the claim for service connection for a 
right knee condition may be reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.  New and Material Evidence

The RO, in a decision dated in June 1995, denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  The RO found at that time that there 
was no medical evidence confirming that the veteran's current 
right knee condition had its onset during his active duty.  
The veteran did not appeal the RO's decision, and it 
therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the June 1995 RO 
decision that denied service connection for a right knee 
disorder included the veteran's separation examination dated 
in April 1957.  The veteran's lower extremities were noted as 
normal.  The report included a note of a swollen painful 
right knee, 1954, which occasionally gave the veteran 
trouble, with no profile changes.

A June 1993 response from the service department indicated it 
could not locate the veteran's service medical records.

An August 1994 VA radiology report of the veteran's right 
knee showed degenerative joint disease with slight relative 
narrowing of the medial joint space and articular cortical 
sclerosis of the medial tibial plateau.  There was no 
evidence of recent fracture, dislocation, or destructive 
process seen.  Soft tissues were unremarkable.  The 
impression was mild degenerative changes with slight relative 
narrowing of the medial joint space.

In August 1994, the veteran underwent VA examination.  He 
reported falling from an obstacle course wall onto the butt 
of his rifle, putting stress on his right knee.  He recalled 
the knee was X-rayed and put on support, heat, and 
physiotherapy.  He was given about two weeks of limited-duty 
profile, without running.  The veteran completed his military 
service, although he reported considerable pain from time to 
time, particularly with changes in the weather and extreme 
physical activity.  He continued to have trouble through the 
years, particularly with long periods of time in an 
automobile or doing heavy work.  He said he used to play 
recreational basketball but had to stop because of his knee.  
There were no further severe flare-ups.  The veteran stated 
that he had undergone no X-rays in at least six or eight 
years.  He indicated experiencing several episodes of acute 
pain in the instep of the right foot over the prior few 
years.

The clinical examiner noted that the veteran was well-
developed and somewhat obese.  He had rather marked pes 
planus.  Pulses in the feet were full.  The right instep, 
particularly on the dorsum of the foot, was quite tender and 
somewhat inflamed.  Internal rotation of the right foot was 
10 degrees less than the left.  The remainder of ankle 
motions were full as to range of motion.  The left knee 
showed full range of motion.  The right knee was restricted 
by pain to flexion of 95-100 degrees.  The patient also had 
trouble doing deep knee bends.  The remainder of simple 
calisthenics were normal.  The diagnoses were probable post-
traumatic osteoarthritis of the right knee and possible acute 
gout of the right foot.

The June 1995 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the June 
1995 rating decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5103A(f), 5108, 7104(b).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for a right 
knee condition, is whether the previously denied claim ought 
to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in February 1999, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

In February 1999, the RO received the veteran's request to 
reopen his claim for service connection for a right knee 
condition.  The evidence added to the record since the June 
1995 rating decision that denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
consists of additional VA and non-VA medical records and 
examinations dated from June 1997 to December 2003.

A June 1997 private radiology report shows the veteran 
underwent a right knee magnetic resonance imaging (MRI) scan.  
The impressions were small joint effusion and tiny Baker 
cyst, with suspicion of mild chondromalacia patella and 
medial meniscus - severe deformity, particularly involving 
the anterior body and anterior horn, characteristic of 
extensive tear and degeneration.  There was also partial 
subluxation of the deformed cartilage.  The lateral meniscus 
was intact.  There was moderately severe deformity of the 
medial collateral ligament, indicative of extensive edema and 
perhaps partial and chronic tear.  The cruciate ligaments and 
lateral collateral were intact.

A separate June 1997 private treatment report shows the 
veteran complained of and was diagnosed with right knee pain.  
He gave a history of chronic knee problems for years, and 
swelling for the previous three weeks.  A subsequent June 
1997 private treatment record shows the veteran's MRI was 
conclusive for medial meniscus extensive tear and 
degeneration with a partial subluxation of the cartilage, 
with the lateral meniscus intact.  The veteran had a 
deformity of the medial collateral ligament with extensive 
edema and chronic tear.  He was informed that surgery was 
recommended, but he refused it at that time.  He was given 
painkillers and prescribed an upright knee brace to wear for 
support at work.

In an April 1999 written statement, C.K.R., M.D., indicated 
that the veteran remained symptomatic with continued 
complaints of right knee pain with swelling.  He wore a knee 
brace.  Orthopedic examination of the right knee indicated 
medial joint line tenderness with a slight click.  The 
diagnosis was right knee post-traumatic medial meniscal 
tear/chondromalacia.  Recommendations were use of a neoprene 
knee support and painkillers, and the veteran was 
characterized as being disabled.

In June 1999 the veteran underwent VA joints examination.  He 
indicated he had injured his knee in 1954.  He stated that he 
tore some ligaments, and over the past years his knee had 
come to the point where it was hurting him on a daily basis.  
He wore a brace for support and had constant daily pain in 
his knee.  He denied past surgery on the knee.  On 
examination, there was chronic boggy swelling of the right 
knee.  There was minimal tenderness at the medial side.  No 
instability was noted.  Passive range of motion was extension 
to 0 degrees and flexion to 120 degrees.  There was no 
evidence of easy fatigability or incoordination, no weakened 
motion, and no additional loss of range of motion.  The 
impression was strain of the right knee joint.  X-ray 
examination of the knee was normal.


In December 1999, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  The veteran stated that he 
injured his knee in August 1954 at Fort Gordon, Georgia.  He 
had slipped, fallen over a wall, and landed on his right knee 
with his weapon.  Ever since, he said it caused problems with 
swelling and pain.  He next stated that he was treated for 
his knee at Fort Lee, Virginia, because it was swelling.  
After that, he was treated in 1955 in Korea and again in Fort 
Benning, Georgia, before he was discharged.  After service, 
the veteran stated that his knee hurt and he tried to ignore 
it and take pain pills.  He testified that in the 1970s he 
began going to VA for his knee pain.  He stated that he wore 
a brace and walked with a cane.  He was then receiving 
painkillers for his knee.  He stated that for the previous 
year he had been on disability, and had not worked since 
1997.  The veteran also indicated that he was not in 
possession of his service medical records, except for the 
separation examination report, already associated with the 
claims file.

In November 2000, the service department responded to the 
RO's request for information regarding hospitalization 
records for the veteran in service.  No Army clinicals prior 
to 1957 were found.

A November 2003 VA written statement indicated the veteran 
was scheduled for Brace Clinic the next month.

A December 2003 written statement from the veteran's brother 
indicates that the veteran had experienced trouble with his 
right knee ever since discharge in 1957.  He had worn knee 
braces, taken pain pills, and sought treatment with doctors.  
He still suffered sometimes, and the pain was so bad that he 
had to use crutches.

A December 2003 written statement from the veteran's sister 
indicates that, ever since his discharge in 1957, the veteran 
was tormented by his right knee injury.  In spite of 
treatment from various physicians and medications, his 
distressing sensation had not ceased.  She believed his 
condition had worsened.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  The 
veteran indicated that he had been seen at a recent medical 
appointment, and the Judge indicated he would hold the 
evidentiary record open for 30 days so he could submit that 
evidence.  The veteran recounted his knee injury and 
treatment in service.  The veteran recalled that during his 
separation examination the physician had told him he would 
have trouble with his knee.  He indicated that the knee 
swelled, especially during the winter.  He indicated that 
beginning in 1972 he had received treatment at VA.  He stated 
that, before he sought treatment from VA, he saw a private 
doctor.  He indicated that he wore a brace for his knee.

The additional evidence described above is new, and does bear 
directly on the question of whether the veteran has a knee 
condition related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  This 
is particularly true in view of the low threshold required to 
establish new and material evidence under the Hodge 
precedent, supra.  Thus, this evidence is new and material, 
and we may reopen the veteran's claim of entitlement to 
service connection for a right knee condition.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
Here, as noted below in the Remand, the Board is requesting 
additional development with respect to the underlying claim 
of service connection for a right knee disorder, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disorder is reopened, and the appeal is, to that extent, 
granted.


REMAND

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

During his December 2003 hearing, the veteran indicated that 
he sought treatment from Dr. Podell, in an office at 17th and 
Girard Streets in Philadelphia, Pennsylvania, after his 
service and before he sought treatment in 1972 at the VA.  
Since it has not already done so, the RO must attempt to 
locate the evidence and, if it is obtained, associate it with 
the claims file in order to afford the veteran proper 
adjudication of his claim.

Furthermore, the Board notes that, in June 1993, the service 
department indicated that it could not locate the veteran's 
service medical records.  During the veteran's December 1999 
hearing, the DRO indicated that it was possible the veteran's 
service medical records were destroyed in 1973 during a fire 
which occurred at the National Personnel Records Center.  
With information the veteran provided during his December 
1999 hearing regarding treatment he received while in 
service, the RO attempted to recreate the veteran's service 
records.  However, in November 2000, the service department 
responded that it was unable to locate any Army clinicals 
regarding the veteran.

Given VA's repeated attempts to locate or reconstruct the 
veteran's service medical records, the Board finds that VA 
has satisfied its duty to assist the veteran in obtaining 
these records.  However, in light of the veteran's missing 
service medical records, there is a heightened obligation on 
the part of the Board to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Therefore, the Board 
finds that the veteran should be afforded an additional VA 
examination to determine the etiology of any current right 
knee disorder found to be present.  While the veteran was 
afforded VA examinations in August 1994 and June 1999, the 
record reflects that neither examiner reviewed the veteran's 
claims file or provided a specific opinion as to whether the 
veteran's current knee condition is related to service.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this

time.  See Quartuccio and Charles, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  In addition, the RO should contact the 
veteran and obtain the names and addresses of all 
medical care providers who treated the veteran 
for right knee problems since separation from 
service in 1957, records of which treatment are 
not already of record.  Specifically noted in 
this regard are medical records of treatment 
reportedly received for a right knee condition 
sometime between 1957 and 1972 from Dr. Podell, 
at 17th and Girard Streets in Philadelphia, 
Pennsylvania.  After securing the necessary 
release forms, the RO should obtain any such 
pertinent records and associate them with the 
claims folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., orthopedic) to 
determine the etiology of any right knee disorder 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to provide an opinion concerning the 
etiology of any right knee disorder found to be 
present, to include whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that any currently diagnosed 
right knee disorder was caused by military 
service, including findings noted in the 
veteran's separation examination, or whether such 
an etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  A rationale 
should be provided for all opinions offered.  The 
veteran's claims file must be made available to 
the examiner for review in conjunction with the 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
right knee disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2002 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



